DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner's statement of reasons for allowance: the best prior
art of record does not teach or fairly suggest
in claims 1, 9, 13, 21, and 29:
each of the plurality of memory cells is configured to store a weight value
corresponding to a number of electrons on the floating gate;
	…
wherein the first plurality of synapses comprises: a plurality of first lines each

a plurality of second lines each electrically connecting together the source
regions in one of the rows of the memory cells;
a plurality of third lines each electrically connecting together the drain regions in
one of the columns of the memory cells;
wherein the first plurality of synapses is configured to receive the first plurality of
inputs as electrical voltages on the plurality of first lines or on the plurality of second lines.

Representative prior art references such as: US 20170337466, US 10217512 , and US 20190095779 disclose memory cells is configured to store a weight value corresponding to a number of electrons on the floating gate, but do not disclose the claimed circuit configuration of: “a plurality of first lines each electrically connecting together the first gates in one of the rows of the memory cells;
a plurality of second lines each electrically connecting together the source regions in one of the rows of the memory cells;
wherein the first plurality of synapses is configured to receive the first plurality of inputs as electrical voltages on the plurality of first lines or on the plurality of second lines”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826